Citation Nr: 1431315	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  07-36 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for prostate cancer for accrued benefits purposes


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from November 1947 to April 1960.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Jackson, Mississippi RO, which reopened and denied a claim for service connection for prostate cancer for the purposes of accrued benefits.  Jurisdiction of the claim is now with the Lincoln, Nebraska RO.  

In December 2008, the Board denied the claim of entitlement to accrued benefits.  The appellant appealed to the United States Court of Appeals for Veterans Claims (the Court).  In a January 2011 order, the Court granted a joint motion between the parties setting aside the December 2008 decision and remanded the matter to the Board.  The Board remanded the matter to the RO in December 2011.  

In September 2012, the Board again denied the claim of entitlement to accrued benefits.  The appellant appealed the denial to the Court.  In an August 2013 order, the Court granted a joint motion between the parties setting aside the September 2012 decision and remanded the matter to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the August 2013 joint motion, the Board finds that further evidentiary development is necessary regarding the appellant's accrued benefits claim for prostate cancer.  

The parties agreed that the Board relied on an inadequate opinion in its denial of the appellant's claim.  The parties pointed to the March 2012 opinion from the VA Director of the Environmental Health Program, which only recited only the Veteran's service record and radiation dose estimate.  The parties agreed that the physician failed to consider the Veteran's "gender, pertinent family history, age at the time of exposure, time-lapse between exposure and onset of the disease and radiation exposure outside service."  The parties concluded that this opinion was inadequate as it did not consider the other factors listed under 38 C.F.R. § 3.311(e).  

In light of the inadequacies raised in the joint motion, the Board finds that a remand is necessary to obtain a new opinion as to the Veteran's prostate cancer and its relationship to his exposure to ionizing radiation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should forward the claim for accrued benefits based on prostate cancer due to ionizing radiation to the Under Secretary for Benefits and the Under Secretary for Health for a medical opinion pursuant to 38 C.F.R. §3.311(b) and (c).  The medical opinion should specifically discuss the Veteran's gender, family history, age at the time of exposure, and time-lapse between the onset of the disease and radiation exposure outside service, as well as his radiation dose estimate and service record.  

2.  After completion of the above and any other notice or development needed, readjudicate the issue of entitlement to accrued benefits.  If the benefit sought on appeal is not granted to the appellant's satisfaction, a supplemental statement of the case should be provided to the appellant and her representative and they should be afforded the requisite period of time to respond.  Then, the claims files should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



